JUSTICE SCOTT delivered the opinion of the court: This is an appeal by the prosecution of a defendant’s acquittal of drunken driving. The defendant-appellee entered no appearance in the appeal and filed no brief. The appellant did not request oral argument. Accordingly, this appeal was taken for consideration and disposition on the brief of the appellant. What in fact happened in this case was that a police officer stopped a car for erratic driving and asked the driver if he had been drinking. The driver responded, “Yes, I’m drunk.” When the officer attempted to testify to this conversation, the trial judge sustained an objection because the defendant had not been given his Miranda rights. (Miranda v. Arizona (1966), 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602.) The prosecution, on the sustaining of this objection, requested an interlocutory appeal, which was refused. Over objection of the prosecution, the trial continued without this incriminating evidence, and a judgment of acquittal was entered. The threshold question is whether appellate jurisdiction attaches. It does not. The prosecution’s right to appeal in criminal cases is controlled by the language of Supreme Court Rule 604(a)(1) (73 Ill. 2d R. 604(a)(1)), which provides in pertinent part: “In criminal cases the State may appeal only from an order or judgment, the substantive effect of which results in dismissing a charge for any of the grounds enumerated in Section 114 — 1 of the Code of Criminal Procedure of 1963; arresting judgment because of a defective indictment, information or complaint; quashing an arrest or search warrant; or suppressing evidence.” There was no dismissal in this case. The trial court entered an order with a finding of “not guilty” at the close of the trial. This order constitutes an acquittal of Batchelder and is not appealable. Ill. Const. 1970, art. VI, sec. 6; Ill. Rev. Stat. 1979, ch. 38, par. 3 — 4(a)(1). Having determined that this court does not have appellate jurisdiction, we therefore dismiss this appeal. Appeal dismissed. BARRY, P. J., concurs.